Citation Nr: 0101222	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim for entitlement 
to service connection for PTSD and to a total disability 
rating for compensation purposes due to individual 
unemployability.

The issue of entitlement to service connection for PTSD and 
to a total disability rating for compensation purposes due to 
individual unemployability is addressed in the REMAND portion 
of this opinion.


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied a claim by 
the veteran for entitlement to service connection for PTSD; 
it held that there was no evidence verifying that a stressor 
occurred during service.

2.  The veteran did not appeal the March 1993 RO decision 
within one year of being notified of that determination.  

3.  The evidence added to the record since the March 1993 RO 
decision includes additional evidence bearing directly and 
substantially on the issue of an inservice stressor.


CONCLUSIONS OF LAW

1.  The March 1993 RO decision denying a claim for 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp.2000); 38 C.F.R. 
§ 20.200 (2000) 

2.  Evidence received since the March 1993 RO decision is new 
and material to the issue of entitlement to service 
connection for PTSD and, thus, the claim is reopened.  38 
U.S.C.A. § 5108  (West 1991 & Supp.2000); 38 C.F.R. 
§ 3.156(a)  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was originally denied entitlement to service 
connection for PTSD by the RO in March 1993.  He was notified 
of that determination by an RO letter dated that same month.  
He did not appeal that decision within the applicable time 
limits.  Thus, it is a final decision.  38 U.S.C.A. § 7105 
(West 1991 & Supp.2000); 38 C.F.R. § 20.200 (2000).

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
PTSD.  Since there has been a prior, final denial of that 
claim, the issue is actually whether new and material 
evidence has been submitted to reopen that claim.  It is an 
initial requirement of the Board to ascertain whether new and 
material evidence has been presented.  38 U.S.C.A. § 5108  
(West 1991 & Supp.2000); 38 C.F.R. § 3.156(a)  (2000); 
Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996) (The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented and, before the 
claim is reopened, the Board must find new and material 
evidence.).


II.  Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110  (West 1991 & 
Supp.2000); 38 C.F.R. §§ 3.303, 3.304  (2000).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991 & Supp.2000); 38 C.F.R. 
§ 3.303(d)  (2000).  Entitlement to service connection may 
also be granted for a chronic disability.  However, that 
disability must either be shown to be chronic in service or 
there must be evidence of a continuity of symptomatology 
sufficient to show that a condition noted in service was a 
chronic condition.  38 C.F.R. § 3.303(b)  (2000).

In specific reference to PTSD, entitlement to service 
connection requires medical evidence diagnosing PTSD; medical 
evidence linking the PTSD diagnosis to an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f)  (2000).

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991 & Supp.2000).  "New and material evidence" is 
defined as that "not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a)  
(2000).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

III.  Analysis

In March 1993, the RO denied the veteran's claim for service 
connection for PTSD because it concluded that the evidence of 
record did not show a verified inservice stressor.  [In 
should be noted that, where the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  38 C.F.R. § 3.304(f)  (2000)].

In order to reopen his claim, the veteran must present 
additional evidence that bears directly and substantially on 
the issue of an inservice stressor that is either related to 
the veteran's combat or that is verifiable.  38 C.F.R. 
§ 3.156(a)  (2000); Evans, 9 Vet. App. at 283; Manio, 1 Vet. 
App. at 145.

After review of the evidence received since the March 1993 RO 
decision, the Board finds that evidence relevant to the issue 
of an inservice stressor has been submitted.  Specifically, 
the claims file contains assertions by the veteran, noted in 
VA medical records, that he witnessed a fellow soldier killed 
by an airplane propeller on the flight line.  The veteran 
also submitted copies of photographs showing numerous dead 
bodies.  He indicated that the bodies represented some of his 
"kills" while in Vietnam.  He also claimed that he injured 
his right wrist in a firefight.  The Board recognizes that 
service personnel records show that the veteran served in 
Vietnam from June 1970 to June 1971 and that some of the 
photographs are dated up to 2 years prior to this service.  
He previously claimed that he injured his right wrist while 
moving furniture and hitting a pipe.  However, prior to 
adjudication of a claim on the merits, lay assertions by the 
veteran are presumed credible.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); Grottveit v. Brown, 5 Vet. App. 91  
(1993).

Overall, the above-discussed evidence is relevant to the 
issue of a verifiable inservice stressor (or, alternatively, 
to the issue of whether the veteran engaged in combat with 
the enemy during service).  This evidence was not before the 
RO at the time of its March 1993 decision.  Therefore, the 
Board finds that this evidence bears directly and 
substantially on the claim for entitlement to service 
connection for PTSD and that, consequently, the claim is 
reopened.  38 C.F.R. § 3.156(a)  (2000).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD; to this 
extent the claim is allowed.


REMAND

Before adjudicating the veteran's claim for entitlement to 
service connection for PTSD on the merits, the Board must 
determine if VA has met its duty to assist the veteran with 
the development of his claim.  In this regard, there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096  (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991) (Where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Appellate review of the claim for entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability must also be deferred.  The adjudication of 
that claim involves assessment of the severity of each 
service-connected disability and assignment of the proper 
disability rating for each.  The outcome of the above-
discussed PTSD appeal could affect the outcome of the claim 
for a total disability rating for compensation purposes due 
to individual unemployability.  As such, the issues are 
"inextricably intertwined."  Hoyer v. Derwinski, 1 Vet. 
App. 208, 209 (1991); EF v. Derwinski, 1 Vet. App. 324  
(1991); Harris v. Derwinski, 1 Vet. App. 180  (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000) and 00-
92  (December 13, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

3.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals


 



